



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Riad, 2012
    ONCA 300

DATE: 20120508

DOCKET: M41217 (C53563)                                                                                  &
    M41282 (C52611)

Weiler, Watt and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Responding Party

and

Nagy Riad

Applicant

Nagy Riad, acting in person

Bernadette Saad, for the applicant in file number M41282
    (C52611)

Roger A. Pinnock, for the responding party

Heard and released orally: April 30, 2012

On motions to re-open appeals dismissed as abandoned on
    January 17, 2012

ENDORSEMENT

[1]

The applicant, Mr. Nagy Riad, applies to re-open two appeals. The first,
    file number C53563, relates to a summary conviction appeal respecting two
    matters. Mr. Riad is self-represented on this appeal. In determining whether to
    exercise our discretion to re-open this appeal, one of the considerations is
    that leave to appeal is required. In our opinion it does not meet the test for
    leave under
R. v. R.(R.
) (2008), 234 C.C.C. (3d) 463 (Ont. C.A.), at
    para. 37.

[2]

The application relating to file number C53563 is dismissed.

[3]

The second, file number C52611, relates to the applicants conviction
    appeal with respect to one count of failing to comply with a court order of
    which he was convicted on June 18, 2010.  On January 17, 2012, the matter was
    ordered, dismissed as abandoned due to the applicants history of
    non-attendance and non-compliance.

[4]

In addition to Mr. Riad being present in person, Ms. Saad attended today
    as counsel. They offer an explanation as to both the alleged non-attendance and
    non-compliance. There is information before the court that casts serious doubt
    on the veracity of the explanation offered. Accordingly, we are not satisfied
    that it would be in the interests of justice to re-open this appeal.

[5]

The application is dismissed.

K.M. Weiler J.A.

David Watt J.A.

G.J. Epstein J.A.


